Citation Nr: 1711446	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  06-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the Veteran's compensation benefits to the 10 percent rate due to incarceration was proper.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for residuals of a left shoulder injury to include subluxation of the acromioclavicular joint, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for instability of the left knee, status post medial collateral ligament repair, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for limitation of motion of the left knee, status post medial collateral ligament repair, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for right ear hearing loss disability prior to September 16, 2010, and to a compensable rating for bilateral hearing loss disability thereafter.

(The Board notes that the Veteran's appeal regarding a waiver of recovery of an overpayment of VA disability compensation in the amount of $25,614 00 is addressed in a separate decision of the Board issued simultaneously herewith.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 (reduction of compensation), June 2007, and July 2009 (hearing loss) decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was remanded by the Board in April 2015 in order to obtain VA medical examinations and to provide this incarcerated Veteran a hearing if such was possible.  The record indicates that the Veteran will be incarcerated for the foreseeable future and that the Veteran's correctional facility will not allow the Veteran to participate in a videoconference hearing either at the correctional facility or at the nearby VA regional office.  Consequently, the Veteran's claims must be adjudicated without giving the Veteran the benefit of a hearing before the Board.  VA medical examinations were performed and the Board has determined that for the claims decided below there has been substantial compliance with the Board's April 2015 remand instructions.  

The issues of entitlement to increased ratings for left knee disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the Veteran did not submit a timely substantive appeal with respect to denials of his claims for apportionment and for service connection for posttraumatic stress disorder (PTSD).  Consequently, there are no issues regarding apportionment or PTSD currently in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran has been incarcerated at a State correctional facility for a felony conviction at all times during which his compensation was reduced to 10 percent.

2.  The competent evidence of record demonstrates that the Veteran's hepatitis C is not etiologically linked to his active duty service, to include air gun inoculations.

3.  The Veteran has minimal degenerative changes of the left shoulder with no bony abnormality, and he has been shown to have 85 degrees or more of forward flexion of the left arm, even with consideration of pain and functional loss.  

4.  Prior to September 16, 2010 the Veteran had Level I hearing loss in the right ear and was deemed to have Level I hearing loss in the left ear.

5.  Subsequent to September 16, 2010, the August 2016 VA audiological report shows the greatest level of hearing loss among the audiological examination reports of record, and the results of this examination indicate that the Veteran has Level II hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Reduction of the Veteran's VA compensation benefits to 10 percent due to his incarceration was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a rating in excess of 20 percent for residuals of a left shoulder injury, to include subluxation of the acromioclavicular joint, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2016).

4.  The criteria for a compensable evaluation for right ear hearing loss prior to September 16, 2010, and to a compensable evaluation for bilateral ear hearing loss thereafter, are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to the propriety of the reduction of compensation due to incarceration, as shown below the facts are not in dispute and the claim is barred as a matter of law.  The VCAA is therefore inapplicable to this claim.  See 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

With respect to the hepatitis C, left shoulder disability and hearing loss claims, the VA's duty to notify was satisfied by July 2006 and October 2015 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and post service medical treatment records have been associated with the record.  The Board notes that in compliance with the April 2015 Board remand the Veteran was provided left shoulder and audiometric examinations.  The Board notes that due to the Veteran's incarceration, his hands were handcuffed, and the VA examiner was unable to measure the Veteran's left shoulder range of motion.  Given the Veteran's incarceration, and the that he is likely to be incarcerated for the foreseeable future, the Board must evaluate the Veteran's left shoulder disability based on the evidence of record.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and the duties to assist and notify have been satisfied.  

II.  Reduction Due to Incarceration

The Veteran has contested the reduction of his compensation benefits to 10 percent during his incarceration.  To the extent that he has argued that this is unfair, the Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Those laws and regulations provide that a veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

The evidence reflects that on July 1, 1994, the Veteran was incarcerated at a State penal institution for a felony.  The RO reduced the Veteran's VA disability compensation to 10 percent effective August 31, 1994, which was the 61st day of the Veteran's confinement.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the plain meaning of the statute indicates that not only is compensation above the level of 10 percent to be withheld during a Veteran's incarceration, VA is not obliged to pay the amount once the Veteran's incarceration has ended, and the Court declined to pass on the constitutionality of the statute.  See Shephard v. Shinseki, 26 Vet. App. 159 (2013).  Given that the law is clear that the reduction of the Veteran's benefit to 10 percent is proper because of his incarceration, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Hepatitis C

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Veteran contends that he acquired hepatitis C due to airgun inoculations in service.  The Veteran's service treatment records are negative for complaints or treatments related to hepatitis C.  The medical evidence indicates that the Veteran was first diagnosed with hepatitis C in 1999.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In August 2012, the Veteran was afforded a VA examination.  The Veteran stated that he had been an IV drug user.  He reported that once he got to prison he was tested every six months and then all of the sudden he had hepatitis C.  The examiner noted that the Veteran's risk factors for developing hepatitis C included intravenous drug use, high risk sexual activity and incarceration.  The examiner concluded that it was less likely than not that the Veteran's hepatitis C is related to his military service, including air gun inoculations.  The examiner noted that the Veteran was incarcerated for a number of years prior to the diagnosis of hepatitis C.  He further noted that the Veteran reported a history of IV drug use prior to being incarcerated.  He stated that it was more likely that hepatitis C was contracted during IV drug use or after incarceration, rather than due to an airgun inoculation during military service

The Board has considered the Veteran's lay statements asserting that his hepatitis C is etiologically related to active duty military service, to include to his reported in-service airgun inoculations.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran developed hepatitis C a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
 
Here the most probative evidence is the negative opinion of the VA examiner.  As there is competent evidence which weighs against the claim and no competent evidence which supports the Veteran's theory of entitlement, service connection is not warranted for hepatitis C.  The benefit of the doubt is not for application as the preponderance of the evidence weighs against the claim.

IV.  Left Shoulder

A July 1980 rating decision granted the Veteran service connection and a 20 percent rating for his left shoulder disability.  In May 2006, the Veteran submitted his claim for a rating in excess of 20 percent for his left shoulder disability.  The medical evidence of record reveals that the Veteran is right hand dominant. 

A November 2006 VA examination notes that the Veteran reported that he could only lift his left arm, or work above the head, for several minutes.  He stated that he had a constant dull ache in the left shoulder, that he had a knot at the left shoulder and that he could not sleep on his left side due to left shoulder pain.  Examination revealed that the Veteran had forward flexion (elevation) of the left arm from zero to 130 degrees, with pain beginning at 130 degrees.  There was no additional limitation of motion with repetitive use.  The Veteran denied recurrent shoulder dislocations.  X-rays revealed normal alignment of the bony structures, without acute bony abnormality or other significant bony pathology identified.  The x-rays suggested minimal degenerative change.  The diagnosis was status post left shoulder injury with subluxation of the AC joint, and degenerative joint disease.

On VA examination in January 2012, the Veteran reported that if he slept on his left shoulder the wrong way he would wake up and not be able to use it all morning.  He said that he could not do overhead work anymore.  Examination revealed that the Veteran had forward flexion of the left arm to 95 degrees, with pain starting at 95 degrees.  After repetitive motion the Veteran's left arm flexion was reduced to 85 degrees.  The Veteran had normal left shoulder strength.  The Veteran did not have a history of recurrent dislocation of the left glenohumeral joint.  X-rays suggested minimal degenerative changes and normal alignment of the bony structures, without acute bony abnormality.

The Veteran was noted to have left shoulder pain with impingement when examined by VA in July 2016.  The Veteran reported that he dislocated his left shoulder during service.  He said that he was advised to have surgery but he did not.  He stated that his left shoulder was stable.  He said that he had increased discomfort with weather changes and that he could not do overhead work.  The examiner was unable to provide range of motion measurements due to the Veteran being in handcuffs.  There was pain and prominence of the left acromiclavicular joint.  There were impingement signs noted even given the limited range of motion with the handcuffs.  The Veteran reported pain in the left shoulder with reaching above 90 degrees and reported that he could only lift about half the amount of weight on the left as compared to the right.  He was noted to have 4/5 muscle strength of the left shoulder.  Testing revealed possible rotator cuff tear.    

The Veteran's left shoulder disability is evaluated analogous to impairment of the humeral head, or malunion of the humerus under Diagnostic Code 5202.  The Veteran's left (non-dominant shoulder) is assigned a 20 percent evaluation which contemplates recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, as well as infrequent episodes and guarding of movement only at shoulder level.  A higher evaluation under this diagnostic code requires fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.  As none of these manifestations are shown by the evidence, a higher rating is not warranted under Diagnostic Code 5202.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder, limitation of motion of the arm midway between the side and shoulder level is also rated 20 percent for the minor shoulder, and limitation of motion of the arm to 25 degrees from the side is rated 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Even with consideration of DeLuca factors the Veteran's range of motion of the shoulders does not result in limitation such that the Veteran would be entitled to a rating in excess of 20 percent for the left shoulder.  The November 2006 VA examination showed that the Veteran could move his left arm to above the shoulder and that pain on motion did not begin until 130 degrees and there was no additional limitation on repetitive use.  The January 2012 VA examination did show additional limitation of motion with repetitive use resulting in 85 degrees of forward flexion.  Although the July 2016 VA examiner was unable to measure the Veteran's left shoulder range of motion due to handcuffs, the Veteran told the examiner that he had pain in the left shoulder with reaching above 90 degrees.  There is no indication that there is additional functional limitation such that he has left arm range of motion limited to 25 degrees from the side so as to warrant a rating in excess of 20 percent under Diagnostic Code 5201.  Accordingly, the currently assigned rating contemplates the Veteran's functional limitations.  See DeLuca, 8 Vet. App. 202 (1995).

The Veteran has not been shown to have ankylosis, accordingly evaluation under Diagnostic Code 5200 is not warranted. 

The Veteran has not been shown to have impairment of the clavicle or scapula resulting in malunion, nonunion or dislocation.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 5203.

In the case at hand, it is clear that, over the course of the Veteran's appeal, symptomatology attributable to his service-connected left shoulder disability has not met the criteria for a rating in excess of 20 percent under any applicable diagnostic code at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding extraschedular evaluation, the manifestations of his left shoulder disability are contemplated by the scheduler criteria as was discussed above.  The criteria contemplate limitation of motion and recurrent dislocation, although recurrent dislocation has not been shown during the pendency of the claim.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left shoulder disability, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

V.  Hearing Loss

Service-connected hearing loss is rated under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Generally, hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The numeric designation of impaired hearing, Levels I through XI, is determined for each ear by intersecting the vertical column appropriate for the puretone decibel loss and the horizontal row appropriate to the percentage of speech discrimination on Table VI.  See 38 C.F.R. § 4.85.  Table VII is then used to determine the compensation rate by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

Table VIA may alternately be used for certain exceptional patterns of hearing impairment.  For example, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral, and that Roman numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).  The resulting levels of hearing impairment for each ear will then be applied to Table VII. 

When a Veteran is only service connected for hearing loss in one ear, the nonservice-connected ear will generally be evaluated in Table VII as if it had been assigned a Level I hearing impairment designation.  38 C.F.R. § 4.85 (f).  Compensation, however, is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the nonservice-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (a)(3) (2016). 

A July 1980 rating decision granted the Veteran service connection and a noncompensable rating for right ear hearing loss.  The Veteran submitted his current claim for an increased rating for hearing loss in May 2006.  An October 2012 rating decision granted the Veteran service connection for left ear hearing loss effective from September 16, 2010. 

On VA audiological examination in November 2006, the Veteran had right ear puretone thresholds of 15, 20, 25, 65, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  He had left ear puretone thresholds of 15, 20, 20, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His Maryland CNC speech discrimination scores were 96 percent in both ears.  Regarding the effect of the Veteran's hearing loss on daily activities, he reported that his greatest difficulty was understanding speech in background noise and crowds.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The November 2006 VA audiological report reveals that the Veteran did not have exceptional hearing loss in either ear as defined by 38 C.F.R. § 4.86.  This is the only VA audiological examination report during the appeal period dated prior to September 16, 2010.  

Using Table VI, the Veteran's November 2006 right ear puretone threshold four frequency average of 44 decibels and his right ear speech discrimination score of 96 percent results in a Level I designation. 

Prior to September 16, 2010, the Veteran is deemed to have Level I hearing in the left ear because service connection was not in effect for right ear hearing loss.  38 C.F.R. § 4.85 (f).  When combined on Table VII, the Level I designation of the right ear and the Level I designation of the left ear results in a noncompensable disability rating. 

Since the hearing impairment in the Veteran's service-connected left ear is not compensable to a degree of 10 percent or more, 38 C.F.R. § 3.383 (a)(3) is not applicable and compensation is not payable for hearing loss in both ears as if both disabilities were service-connected.  Id.  

Accordingly, the Veteran did not meet the criteria for a compensable rating for right ear hearing loss at any time prior to September 16, 2010.

Subsequent to September 16, 2010, the Veteran has had service connection in effect for both ears.  The Veteran was provided VA audiological examinations for compensation purposes in January 2012, August 2012, and August 2016.  None of these audiological reports revealed the Veteran to have exceptional hearing loss in either ear as defined by 38 C.F.R. § 4.86.  At the January 2012 examination the Veteran reported difficulty hearing the television.  At the August 2012 examination the Veteran reported problems with hearing conversations and with hearing the television.  He reported to the August 2016 VA audiologist that when there is background noise he could not hear anything people say to him.  He reported that he had to repeat what he said to his cell mate all the time and it pissed both of them off.  See Martinak, 21 Vet. App. 447 (2007).

The August 2016 VA audiological examination report reflects a greater degree of hearing impairment than reflected by the January and August 2012 audiological examinations.  In August 2016, the Veteran had right ear puretone thresholds of 30, 45, 70, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  He had left ear puretone thresholds of 30, 30, 55, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  

The August 2016 VA audiological examination reveals that the Veteran had a puretone threshold average of 54 decibels in the right ear and 44 decibels in the left ear.  He had right ear speech discrimination of 84 percent and left ear speech discrimination of 76 percent.  Using Table VI, these findings are equivalent to Level II hearing loss in right ear and Level III hearing loss in the left ear.

Considering Table VII, when there is Level II hearing loss in one ear and Level III hearing loss in the other a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87 (a), Code 6100.  As the two VA audiological examinations performed in 2012 showed better hearing acuity than the August 2016 VA audiological examination, the testing results from those examinations would also not result in a compensable rating for the Veteran's bilateral hearing loss.  Accordingly the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability at any time during the appeal period.  See Hart, 21 Vet. App. 505 (2007).   

The Board has reviewed the lay statements submitted by the Veteran's acquaintances attesting to the severity of the Veteran's hearing loss.  However, regardless of the observations of the Veteran's acquaintances, ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under 38 C.F.R § 3.321 (b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

The reduction of the Veteran's VA compensation payments to the 10 percent rate, due to incarceration was proper and the appeal is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to an increased rating for residuals of a left shoulder injury, to include subluxation of the acromioclavicular joint, is denied.

Entitlement to a compensable rating for right ear hearing loss prior to September 16, 2010, and to a compensable rating for bilateral hearing loss thereafter, is denied.




REMAND

With respect to the evaluation of the Veteran's left knee disability, the Board notes that he was most recently examined in July 2016.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the July 2016 VA examiner performed both active and passive range of motion testing of the Veteran's knees; moreover, the examination report does not address weight-bearing versus nonweight-bearing testing.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the examination report does not provide all of the information specified by Correia, the left knee claims must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the left knee claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to assess the manifestations of the Veteran's service-connected left knee disabilities.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  Thereafter, readjudicate the Veteran's left knee claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


